Case 1:20-cv-04560-EK-LB Document 15 Filed 08/20/21 Page 1 of 4 PageID #: 161



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------x

JOSEPH BREFO-SARPONG,

                 Petitioner,                   MEMORANDUM & ORDER
                                               20-CV-4560(EK)(LB)
           - against -

SUPERINTENDENT WALCOTT, Orleans
Correctional Facility,

                 Respondent.

--------------------------------x

ERIC KOMITEE, United States District Judge:

           Petitioner Joseph Brefo-Sarpong’s petition for a writ

of habeas corpus is currently pending before this Court.

Respondent now moves to dismiss that petition for failure to

exhaust state-court remedies.       For the reasons set forth below,

that motion is GRANTED.

                           I. Procedural History

           In October 2019, Brefo-Sarpong petitioned this Court

for a writ of habeas corpus.       He sought relief from a 2016

conviction in Richmond County Supreme Court for operating as a

major trafficker in violation of N.Y. Penal Law § 220.77(2).             In

August 2020, I dismissed that petition without prejudice for

failure to exhaust state remedies, because Petitioner’s direct

appeal of his conviction was still pending.          Petitioner moved to

vacate that Order, contending that Respondent did not produce
Case 1:20-cv-04560-EK-LB Document 15 Filed 08/20/21 Page 2 of 4 PageID #: 162



the state-court record before moving to dismiss despite this

Court’s order to do so.       Mr. Brefo-Sarpong also filed a second

habeas petition on substantially the same grounds as the first.

In December 2020, I denied Petitioner’s motion to vacate and

directed Respondent to respond to the second habeas petition. 1

Familiarity with the Court’s prior orders is assumed.

            Respondent now moves to dismiss the second petition on

the ground that Petitioner’s direct appeal is still pending (in

the Appellate Division’s Second Judicial Department).

Respondent advises that the direct appeal has not yet been

dismissed for “failure to perfect.”         Respondent’s Brief at 3,

ECF No. 6-2, Case No. 20-CV-4560.

            Petitioner must exhaust all available state remedies

before a federal court can consider his habeas application.              28

U.S.C. § 2254(b)(1)(A); Jackson v. Conway, 763 F.3d 115, 133 (2d

Cir. 2014).    Because Petitioner never perfected his direct

appeal, and it has not yet been dismissed, state remedies remain

available to Petitioner.       E.g., Watson v. Bezio, No. 11-cv-3591,

2012 WL 2389753, at *3 (S.D.N.Y. June 25, 2012).

            Dismissal should not put Petitioner at risk of

violating the one-year limitations period imposed on habeas


      1
       Petitioner filed a third habeas petition on May 24, 2021, which will be
dismissed by separate Order for failure to pay the filing fee or submit an in
forma pauperis application.
                                      2
Case 1:20-cv-04560-EK-LB Document 15 Filed 08/20/21 Page 3 of 4 PageID #: 163



petitions by 28 U.S.C. § 2244(d), because there is no indication

that a “final” judgment has been entered in Petitioner’s state

case.   See Campos v. Smith, No. 15-CV-6580, 2017 WL 1025850, at

*3 (E.D.N.Y. Mar. 15, 2017) (“[E]ven if petitioner does not

perfect his direct appeal, petitioner’s judgment will only be

considered final thirty days after the Appellate Division

dismisses the appeal as abandoned and if petitioner does not

seek leave to appeal to the New York Court of Appeals.”).

Dismissal for failure to exhaust will also not render a future

petition second or successive.       See Murray v. Greiner, 394 F.3d

78, 80-81 (2d Cir. 2005).

           Petitioner’s petition for a writ of habeas corpus is

therefore denied.     It is further ordered that in filing any

future petition for a writ of habeas corpus, Petitioner must

submit documentation showing the status of his direct appeal.

           Given that Petitioner’s direct appeal has been pending

for at least twenty-eight months without apparent action, I

respectfully request that Respondent make a reasonable effort to

ensure that Petitioner’s appeal moves forward.          Respondent

should communicate with the Clerk’s Office of the Appellate

Division, Second Judicial Department regarding whether the court

will dismiss Petitioner’s direct appeal for failure to perfect,

or take other action.
                                     3
Case 1:20-cv-04560-EK-LB Document 15 Filed 08/20/21 Page 4 of 4 PageID #: 164



           Because Petitioner has not made a substantial showing

of the denial of a constitutional right, a certificate of

appealability will not issue.       See 28 U.S.C. § 2253(c)(2).        In

the event that Petitioner elects to proceed in forma pauperis on

appeal from this Order, the Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any such appeal would not be taken

in good faith and therefore denies in forma pauperis

status.   Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

           The Clerk of Court is directed to enter judgment and

close this case.




     SO ORDERED

                                         _/s Eric Komitee____________
                                         ERIC KOMITEE
                                         United States District Judge


Dated:     August 20, 2021
           Brooklyn, New York




                                     4
